FILED 217
Honorable Donald L. Manford State Senator, 8th District Room 334, Capitol Building Jefferson City, Missouri 65101
Dear Senator Manford:
This letter is in response to your opinion request in which you ask whether a probate ex officio magistrate judge may also serve as an appointed city judge for compensation in a city of the fourth class.
While there may be other objections to such an arrangement, it is our view that Section 24 of Article V of the Missouri Constitution is an applicable prohibition. This is because Section 24 of Article V provides that no judge or magistrate shall receive any other or additional compensation for any public service. Therefore, in direct answer to your question, it would be a violation of such section for a judge to receive additional compensation for any public service. Since service as a municipal judge constitutes a public service such an arrangement falls within the prohibition of the Constitution.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General